      Case 4:20-cv-00236-RH-MJF Document 86 Filed 05/27/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

DREAM DEFENDERS, et al.,

       Plaintiffs,
                                                    Case No. 1:20-cv-67-RH- GRJ
              v.
                                                    Judge Robert L. Hinkle
RON DESANTIS, et al.,

       Defendants.


KIRK NIELSEN, et al.,


       Plaintiffs,
                                                    Case No. 4:20-cv-236-RH-MJF
              v.
                                                    Judge Robert L. Hinkle
RON DESANTIS, et al.,

       Defendants.



       PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      Plaintiffs hereby move for preliminary injunctive relief on their claims that

Florida’s vote-by-mail, in-person voting, and voter registration processes violate

the First and Fourteenth Amendment of the U.S Constitution; Section 2 of the



                                         1
      Case 4:20-cv-00236-RH-MJF Document 86 Filed 05/27/20 Page 2 of 7




Voting Rights Act; Title II of the Americans with Disabilities Act; Section 504 of

the Rehabilitation Act; the Due Process Clause of the Fourteenth Amendment.

      In support of this motion, Plaintiffs rely on (i) their Memorandum in

Support; (ii) Expert Reports of Daniel A. Smith and J. Morgan Kousser; and (iii)

Declarations of Robert Woods, Andrea Mercado, Rachel Gilmer, Heather Wilkie,

Acacia Williams, Bianca Baez, Sheila Young, John Jordan, Marsha Bukala,

Murray Heller, Zetta Williams, Alice Wujciak, Celcio Romero, Paulina

Hernandez, Nicholas Ciriello, Robin Will, and Kathryn Sadasivan.

      Plaintiffs respectfully request the court to order the following relief, to be

implemented in time to be effective for the August 28, 2020 primary election and to

continue through the November 3, 2020 general election:

      a) The Secretary and SOEs shall accept ballots postmarked by election day

         and received within 10 days thereafter;

      b) The Secretary and the SOEs shall send vote by mail ballot applications to

         all voters in the State of Florida;

      c) The Secretary and SOEs shall allow voters to request alternative-address

         ballots by phone or online provided the voter provides adequate

         verification of identity;




                                           2
Case 4:20-cv-00236-RH-MJF Document 86 Filed 05/27/20 Page 3 of 7




d) The SOEs and canvassing boards are enjoined from imposing any rules

   or ordinances altering the uniform vote by mail and emergency ballot

   procedures set by the Secretary of State;

e) The Secretary and SOEs shall extend early voting opportunities to

   include 30 days total of early voting, with voting locations distributed

   within the county to ensure that voters of color have equally convenient

   and safe access to early voting;

f) The Secretary and SOEs shall notify voters of deficiencies by mail and

   telephone, email or text-message;

g) The Secretary, the SOEs and canvassing boards shall accept cure

   affidavits that are received within fifteen days after the election;

h) The Secretary, the SOEs and canvassing boards shall accept cure

   affidavits without identification when the deficiency consists of missing

   information on the voter’s certificate, and the cure affidavit is sufficient

   to verify the voter’s identity;

i) The Elections Canvassing Commission shall extend the deadline for

   counties to submit election results to no earlier than fifteen days after the

   election;




                                      3
      Case 4:20-cv-00236-RH-MJF Document 86 Filed 05/27/20 Page 4 of 7




      Plaintiffs respectfully request the court to order the following additional relief,

to be implemented in time to be effective for the November, 2020 general election:

      a) The Secretary of State (or, as appropriate, the SOEs) shall prepay postage

         for voter registration forms, VBM requests, VBM ballot returns, and cure

         affidavits;

      b) Restrictions on third-party ballot collection shall be enjoined;

      c) The SOEs shall add drop-boxes at all early voting sites during the entire

         early voting period and at all polling places on election day;

      d) The Secretary, the SOEs and canvassing boards shall provide clear and

         unambiguous instructions explaining which identification is necessary to

         cure each ballot deficiency;

      e) The Secretary, SOEs and canvassing boards shall add instructions, in

         English and Spanish, to VBM request forms and websites, explaining that

         contact information will be used for notification of deficiencies;

      f) The Secretary shall allow all voters whose identities can be verified to

         register using online voter registration;

      g) The Secretary shall provide voters with contemporaneous notice of

         errors made during online voter registration;

      h) The Secretary and SOEs shall extend supervised voting to facilities in

         which individuals at high risk from COVID-19 reside; and

                                           4
Case 4:20-cv-00236-RH-MJF Document 86 Filed 05/27/20 Page 5 of 7




i) The Secretary shall certify and approve, and the SOEs shall implement,

   an accessible electronic ballot delivery system for visually impaired

   voters.




                                   5
      Case 4:20-cv-00236-RH-MJF Document 86 Filed 05/27/20 Page 6 of 7




Respectfully submitted,

Dated: May 27, 2020                   s/ Stuart C. Naifeh

JUDITH A. BROWNE DIANIS**             JOHN ULIN**
GILDA DANIELS*                        Arnold and Porter Kaye Scholer LLP
SHARION SCOTT*                        777 South Figueroa Street
JESS UNGER**                          44th Floor
JENNIFER LAI-PETERSON**               Los Angeles, CA 90017
Advancement Project National Office   (213) 243-4000
1220 L Street N.W., Suite 850         John.Ulin@arnoldporter.com
Washington, D.C. 20005
(202) 728-9557                        JEFFREY A. MILLER**
jbrowne@advancementproject.org        Arnold and Porter Kaye Scholer LLP
gdaniels@advancementproject.org       3000 El Camino Road
junger@advancementproject.org         Five Palo Alto Square, Suite 500
sscott@advancementproject.org         Palo Alto, CA 94306-3807
jlaipeterson@advancementproject.org   (650) 319-4500
                                      Jeffrey.Miller@arnoldporter.com
CHIRAAG BAINS*
Dēmos                                 JAVIER ORTEGA*
740 6th Street NW, 2nd Floor          Arnold and Porter Kaye Scholer LLP
Washington, DC 20001                  250 West 55th Street
(202) 864-2746                        New York, NY 10019-9710
cbains@demos.org                      (212) 836-8000
                                      Javier.Ortega@arnoldporter.com
STUART NAIFEH*
KATHRYN C. SADASIVAN*                 JEREMY KARPATKIN**
MIRANDO GALINDO*                      FLORENCE BRYAN**
EMERSON GORDON-MARVIN*                WILLIAM OMOROGIEVA**
Dēmos                                 JUNGHYUN BAEK**
80 Broad St, 4th Floor                Arnold and Porter Kaye Scholer LLP
New York, NY 10004                    601 Massachusetts Ave., NW
(212) 485-6055                        Washington, D.C. 20001-3743
snaifeh@demos.org                     (202) 942-5000
ksadasivan@demos.org                  Jeremy.Karpatkin@arnoldporter.com
mgalindo@demos.org                    Florence.Bryan@arnoldporter.com
egordonmarvin@demos.org               William.Omorogieva@arnoldporter.com
                                      Junghyun.Baek@arnoldporter.com

                                      6
      Case 4:20-cv-00236-RH-MJF Document 86 Filed 05/27/20 Page 7 of 7




KIRA ROMERO-CRAFT
(FL SBN 49927)
LatinoJustice PRLDEF
523 West Colonial Drive
Orlando, Florida 32804
(321) 418-6354
kromero@latinojustice.org

FRANCISCA FAJANA*
JACKSON CHIN**
LatinoJustice PRLDEF
475 Riverside Drive, Suite 1901
New York, NY 10115
(212) 739-7572
ffajana@latinojustice.org
jchin@latinojustice.org

Attorneys for Plaintiffs

*Admitted pro hac vice
**Application for admission pro hac vice forthcoming




                                       7
